Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 12/21/2018 and the second IDS submitted on 11/27/2019 and the third IDS submitted on 02/24/2020 have been considered by the examiner.  
Response to Amendment
2.	The supplemental amendment filed March 9th, 2021 has been entered. Currently, claims 1-29 remain pending in the application. Independent claims 1 and 11 were amended by the Applicant without the addition of new matter. Additionally, dependent claims 2, 3, 4 were amended to correct previous claim objections that were set forth in the Non-Final Office Action mailed 08/21/2020. Lastly, new claims 21-29 have been added, without the addition of new matter.  
Response to Arguments
3.	Applicant’s amendment to independent claims 1 and 11 is sufficient to overcome the previous 35 USC § 103 rejection of claims 1-8 and 10-13 recited in the Non-Final Office Action mailed 08/21/2020.
Applicant’s arguments, see Remarks on Page 8 to Page 11, filed 3/09/2021, with respect to the rejection of claims 1-20 under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new prior art of the record: O’Keeffe (WO-9420049-A1) and Lindemann (U.S. Patent No. 4677971).
In response to Applicant’s introduction of new structural limitation into claims 1 and 11 as well as the addition of new claims 21-29, a new rejection is given below accounting for the new change of scope.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “coupling” in claims 1, 3, 6, 11-12, 21-22, 24, and 27; “first coupling member” and “second coupling member” in claims 6-8, 10, 12-13, and 27-29; “rigid coupling support members” in claim 4-8 and 25-29. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure For examination purposes, “coupling” in claims 1, 3, 6, 11-12, 21-22, 24, and 27 is interpreted as “spring-type coupling member is a compressible coil spring 140c” (Specification, Page 11, Paragraph 41). For examination purposes, “first coupling member” and “second coupling member” in claims 6-8, 10, 12-13, and 27-29 is interpreted as “spring-type coupling member is a compressible coil spring 140c” (Specification, Page 11, Paragraph 41). For examination purposes, “rigid coupling support members” in claim 4-8 and 25-29 is interpreted as a “rigid point of attachment for the first and second coupling, which attaches via a pivot pin or joint, a ball-and socket joint, a stud” (Specification, Pages 8-9, Paragraphs 35-36).   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 3 and 24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claims 3 and 24, “the coupling limits” in claim 3, line 1 and claim 24, line 1 should read --the coupling is configured to limit-- so that the middle phalanx and proximal phalanx are not included as structural elements of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-13, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Keeffe (WO-9420049-A1).
Regarding claim 1, O’Keeffe discloses (Page 3/27, Paragraph 1; Page 4/27, Paragraphs 2-4; Page 5/27, Paragraphs 2-3; Page 9/27, Claim 5; Figure 1) a brace (Page 3/27, Paragraph 1 and Figure 1, therapeutic dynamic traction splint) for preventing injuries to annular pulley ligaments of human hands (Page 3/27, Paragraph 1 and Figure 1, therapeutic dynamic traction splint for treatment of osteoarthritis of interphalangeal joints), the brace (Page 3/27, Paragraph 1 and Figure 1, therapeutic dynamic traction splint) comprising: a proximal band 2 (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 2) dimensioned to be worn on a proximal phalanx portion of a finger of a human hand in a position overlying an annular pulley ligament of the proximal phalanx (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 2 attaches proximal to the finger joint being treated); a distal band 1 (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 1) dimensioned to be worn on a middle phalanx portion of the finger (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 1 attaches distal to the finger joint being treated); and a coupling 18 (Page 5/27, Paragraph 3, springs 18 arranged to repel/bias have been used to produce the ligament stretching force. Springs have been V-shaped, forcing open after activating by closing the V. Other spring configuration could be used; This compression spring is an equivalent structure to the coupling being a compression spring as defined by the 112f analysis above) attached to each (Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2) of the proximal band 2 and the distal band 1, the coupling 18 permitting linear movement along an axis of elongation (Page 5/27, Paragraphs 2-3, springs 18 repel/bias the two phalanx-gripping bands 1,2 away from each other when the finger is flexed, which is due to a linear movement along an axis of elongation of the bands 1,2 along a collateral ligament located at the intersegmental volar skin crease 17 on the side of the finger. The coupling springs 18 transfer the potential elastic energy stored during the flexion of the finger joint into kinetic energy with linear motion to promote extension of the finger joint) of the proximal and distal bands 2,1 the coupling 18 biasing (Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18) the proximal band 2 away from the distal band 1 to promote retention of the proximal band 2 in the position overlying the annular pulley ligament of the proximal phalanx during flexion of the finger (Page 5/27, Paragraph 3, proximal phalanx-gripping band 2 is retained over the annular pulley ligament during a flexion motion of the finger joint), when the brace  (Page 3/27, Paragraph 1 and Figure 1, therapeutic dynamic traction splint) is worn on the finger's proximal and middle phalanx portions (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 2 attaches proximal to the finger joint being treated, and flexible phalanx gripping band 1 attaches distal to the finger joint being treated).
Regarding claim 2, O’Keeffe discloses the invention as described above and further discloses (Page 4/27, Paragraphs 2-4; Page 5/27, Paragraph 1; Page 6/27, Paragraphs 1-2; Figure 4) wherein each of the proximal and distal bands 2,1 comprises a ring of elastic material (Page 5/27, Paragraph 1, the consistency of the phalanx-gripping bands 1,2 should be flexible but non-distensible; Page 6/27, Paragraphs 1-2 and Figure 4, proximal and distal phalanx-gripping bands 2,1 are ring-structured, have an embedded silicone elastomer 24 on the volar skin side, have padding 15 which is made from elastic foamed polyurethane, and have Velcro hook straps 5,6 which is an elastic hook material).
Regarding claim 3, O’Keeffe discloses the invention as described above and further discloses (Page 4/27, Paragraphs 2-4; Page 5/27, Paragraphs 2-3) wherein the coupling 18 is configured to limit movement (Page 5/27, Paragraph 3, springs 18 arranged to repel/bias have been used to produce the ligament stretching force) of the middle phalanx relative to the proximal phalanx to a predetermined range of motion for avoiding tearing of the annular pulley ligament due to separation of a flexor tendon of the finger from a respective phalanx portion (Page 5/27, Paragraph 2, The ligament-stretching force must act regardless of the degree of joint flexion because different portions of the ligament will be stretched at different degrees of joint flexion. This will be so if the force pivotally acts upon the band corresponding to the proximal attachment 16 of the collateral ligament 9), when the proximal and distal bands 2,1 are worn on the proximal and middle phalanx portions, respectively, of the finger (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 2 attaches proximal to the finger joint being treated, and flexible phalanx gripping band 1 attaches distal to the finger joint being treated).
Regarding claim 11, O’Keeffe discloses (Page 3/27, Paragraph 1; Page 4/27, Paragraphs 2-4; Page 5/27, Paragraphs 2-3; Page 9/27, Claim 5; Figure 1) a brace (Page 3/27, Paragraph 1 and Figure 1, therapeutic dynamic traction splint) for preventing injuries to annular pulley ligaments of human hands (Page 3/27, Paragraph 1 and Figure 1, therapeutic dynamic traction splint for treatment of osteoarthritis of interphalangeal joints), the brace (Page 3/27, Paragraph 1 and Figure 1, therapeutic dynamic traction splint) comprising: a proximal band 2 (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 2) dimensioned to receive a proximal phalanx portion of a finger of a human hand, and to brace the a flexor tendon of the finger's flexor tendon against separation from the proximal phalanx sufficient to cause tearing of an annular pulley ligament of the proximal phalanx (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 2 attaches proximal to the finger joint being treated); a distal band 1 (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 1) dimensioned to receive a middle phalanx portion of the finger (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 1 attaches distal to the finger joint being treated); and a coupling 18 (Page 5/27, Paragraph 3, springs 18 arranged to repel/bias have been used to produce the ligament stretching force. Springs have been V-shaped, forcing open after activating by closing the V. Other spring configuration could be used; This compression spring is an equivalent structure to the coupling being a compression spring as defined by the 112f analysis above) having a first end (Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2) attached to each of the proximal band 2 and a second end (Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2) attached to the distal band 1, the coupling 18 resisting linear movement (Page 5/27, Paragraphs 2-3, springs 18 repel/bias the two phalanx-gripping bands 1,2 away from each other when the finger is flexed, which is due to a linear movement along an axis of elongation of the bands 1,2 along a collateral ligament located at the intersegmental volar skin crease 17 on the side of the finger) of the first end (Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2) toward the second end (Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2) and limiting movement of the (Page 5/27, Paragraph 3, proximal phalanx-gripping band 2 is retained over the annular pulley ligament during a flexion motion of the finger joint) when the proximal and distal bands 2,1 are worn on the proximal and middle phalanx portions, respectively, of the finger (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 2 attaches proximal to the finger joint being treated, and flexible phalanx gripping band 1 attaches distal to the finger joint being treated).
Regarding claim 12, O’Keeffe discloses the invention as described above and further discloses (Page 4/27, Paragraphs 2-4; Page 5/27, Paragraphs 1-3; Page 9/27, claim 5; Figure 4) wherein the coupling 18 comprises: a first coupling member (Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2; Figure 4, first spring 18 located on left side of finger; This spring is an equivalent structure to a first coupling member as defined by the 112f analysis above) attached to each (Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2) of the proximal band 2 and the distal band 1; and a second coupling member (Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2; Figure 4, second spring 18 located on right side of finger; This spring is an equivalent structure to a second coupling member as defined by the 112f analysis above) attached to each (Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2) of the proximal band 2 and the distal band 1.
Regarding claim 13, O’Keeffe discloses the invention as described above and further discloses (Page 4/27, Paragraphs 2-4; Page 5/27, Paragraphs 1-3; Page 9/27, claim 5; Figure 4) wherein each of (Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2; Figure 4, first and second springs 18 located on left and right side of finger; These springs are an equivalent structure to the first and second coupling members as defined by the 112f analysis above) comprises a compressible coil spring 18 (Page 9/27, Claim 5, compressible coil spring 18).
Regarding claim 21, O’Keeffe discloses (Page 3/27, Paragraph 1; Page 4/27, Paragraphs 2-4; Page 5/27, Paragraphs 2-3; Page 9/27, Claim 5; Figure 1) a brace (Page 3/27, Paragraph 1 and Figure 1, therapeutic dynamic traction splint) for preventing injuries to annular pulley ligaments of human hands (Page 3/27, Paragraph 1 and Figure 1, therapeutic dynamic traction splint for treatment of osteoarthritis of interphalangeal joints), the brace (Page 3/27, Paragraph 1 and Figure 1, therapeutic dynamic traction splint) comprising: a proximal band 2 (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 2) dimensioned to be worn on a proximal phalanx portion of a finger of a human hand in a position overlying an annular pulley ligament of the proximal phalanx (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 2 attaches proximal to the finger joint being treated); a distal band 1 (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 1) dimensioned to be worn on a middle phalanx portion of the finger (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 1 attaches distal to the finger joint being treated); and a coupling 18 (Page 5/27, Paragraph 3, springs 18 arranged to repel/bias have been used to produce the ligament stretching force. Springs have been V-shaped, forcing open after activating by closing the V. Other spring configuration could be used; This compression spring is an equivalent structure to the coupling being a compression spring as defined by the 112f analysis above) attached to a respective attachment point (Page 9/27, claim 5, springs 18 are pivotally and removably attached on each side of the two said phalanx gripping bands 1,2. Springs attachments are as close to the axis of rotation of an interphalangeal joint; Page 6/27, Paragraphs 1-2 and Figures 1 and 4, padding 15 is molded around and embeds the springs 18 with the respective spring attachments) on each of the proximal band 2 and the distal band 1, the coupling 18 permitting movement (Page 5/27, Paragraphs 2-3 and Figure 4, springs 18 repel/bias the two phalanx-gripping bands 1,2 away from each other when the finger is flexed, which is due to a linear movement along an axis of elongation of the bands 1,2 along a collateral ligament located at the intersegmental volar skin crease 17 on the side of the finger. The coupling springs 18 transfer the potential elastic energy stored during the flexion of the finger joint into kinetic energy with linear motion to promote extension of the finger joint) of the proximal band 2 relative to the distal band 1 when the brace (Page 3/27, Paragraph 1 and Figure 1, therapeutic dynamic traction splint) is worn on the proximal and middle phalanx portions, respectively, of the finger (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 2 attaches proximal to the finger joint being treated, and flexible phalanx gripping band 1 attaches distal to the finger joint being treated), the coupling 18 biasing (Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18) the attachment points (Page 9/27, claim 5, springs 18 are pivotally and removably attached on each side of the two said phalanx gripping bands 1,2. Springs attachments are as close to the axis of rotation of an interphalangeal joint; Page 6/27, Paragraphs 1-2 and Figures 1 and 4, padding 15 is molded around and embeds the springs 18 with the respective spring attachments) of the proximal and distal bands 2,1 away from each other along a line passing through (Page 5/27, Paragraphs 2-3, springs 18 repel/bias the two phalanx-gripping bands 1,2 away from each other when the finger is flexed, which is due to a linear movement along an axis of elongation of the bands 1,2 along a collateral ligament located at the intersegmental volar skin crease 17 on the side of the finger) the attachment points (Page 9/27, claim 5, springs 18 are pivotally and removably attached on each side of the two said phalanx gripping bands 1,2. Springs attachments are as close to the axis of rotation of an interphalangeal joint; Page 6/27, Paragraphs 1-2 and Figures 1 and 4, padding 15 is molded around and embeds the springs 18 with the respective spring attachments) during flexion of the finger, when the brace (Page 3/27, Paragraph 1 and Figure 1, therapeutic dynamic traction splint) is worn on the finger's proximal and middle phalanx portions (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 2 attaches proximal to the finger joint being treated, and flexible phalanx gripping band 1 attaches distal to the finger joint being treated).
Regarding claim 22, O’Keeffe discloses the invention as described above and further discloses (Page 4/27, Paragraphs 2-4; Page 5/27, Paragraphs 1-3; Page 9/27, claim 5; Figure 4) wherein the coupling 18 is compressible (Page 9/27, Claim 5, compressible coil spring 18).
Regarding claim 23, O’Keeffe discloses the invention as described above and further discloses (Page 4/27, Paragraphs 2-4; Page 5/27, Paragraph 1; Page 6/27, Paragraphs 1-2; Figure 4) wherein each of the proximal and distal bands 2,1 comprises a ring of elastic material (Page 5/27, Paragraph 1, the consistency of the phalanx-gripping bands 1,2 should be flexible but non-distensible; Page 6/27, Paragraphs 1-2 and Figure 4, proximal and distal phalanx-gripping bands 2,1 are ring-structured, have an embedded silicone elastomer 24 on the volar skin side, have padding 15 which is made from elastic foamed polyurethane, and have Velcro hook straps 5,6 which is an elastic hook material).
Regarding claim 24, O’Keeffe discloses the invention as described above and further discloses (Page 4/27, Paragraphs 2-4; Page 5/27, Paragraphs 2-3) wherein the coupling 18 is configured to limit movement (Page 5/27, Paragraph 3, springs 18 arranged to repel/bias have been used to produce the ligament stretching force) of the middle phalanx relative to the proximal phalanx to a predetermined range of motion for avoiding tearing of the annular pulley ligament due to separation of a flexor tendon of the finger from a respective phalanx portion (Page 5/27, Paragraph 2, The ligament-stretching force must act regardless of the degree of joint flexion because different portions of the ligament will be stretched at different degrees of joint flexion. This will be so if the force pivotally acts upon the band corresponding to the proximal attachment 16 of the collateral ligament 9), when the proximal and distal bands 2,1 are worn on the proximal and middle phalanx portions, respectively, of the finger (Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 2 attaches proximal to the finger joint being treated, and flexible phalanx gripping band 1 attaches distal to the finger joint being treated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (WO-9420049-A1) in view of Lindemann (U.S. Patent No. 4677971).
Regarding claim 4, O’Keeffe discloses the invention as described above and further discloses (Page 4/27, Paragraphs 2-4; Page 5/27, Paragraphs 1-3; Page 6/27, Paragraphs 1-2; Figure 4) wherein each of the proximal band 2 and the distal band 1 comprises: a respective ring of elastic material (Page 5/27, Paragraph 1, the consistency of the phalanx-gripping bands 1,2 should be flexible but non-distensible; Page 6/27, Paragraphs 1-2 and Figure 4, proximal and distal phalanx-gripping bands 2,1 are ring-structured, have an embedded silicone elastomer 24 on the volar skin side, have padding 15 which is made from elastic foamed polyurethane, and have Velcro hook straps 5,6 which is an elastic hook material) supporting a pair of coupling support members (Page 9/27, claim 5, springs 18 are pivotally and removably attached on each side of the two said phalanx gripping bands 1,2. Springs attachments are as close to the axis of rotation of an interphalangeal joint; This spring attachment is an equivalent structure and provides an equivalent function to the pivot pin or joint of the coupling support member as defined by the 112f analysis above) disposed at diametrically opposed positions about a periphery of the respective ring (Page 5/27, Paragraphs 2-3, springs 18 repel/bias the two phalanx-gripping bands 1,2 away from each other when the finger is flexed, which is due to a linear movement along an axis of elongation of the bands 1,2 along a collateral ligament. The springs located at the intersegmental volar skin crease 17 on the side of the finger; Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2; Figure 4, springs 18 are positioned diametrically opposed from each other within the ring structure of the phalanx-gripping bands 1,2). 
However, O’Keeffe fails to explicitly disclose a pair of rigid coupling support members disposed at diametrically opposed positions about a periphery of the respective ring.
Lindemann teaches (Col. 2, line 35; Col. 3, lines 59, 63-68; Col. 4, lines 10, 53-56; Figure 8) an analogous proximal band 34 (Col. 4, line 10 and Figure 8, strap 34) and analogous distal band 27 (Col. 3, line 59 and Figure 8, hand piece sleeve 27) comprising a pair of rigid analogous coupling support members 30,32 (Col. 2, line 35 and Figure 8, ball joints 30 and 32 connected to adjustable coupling spring link 31; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) disposed at diametrically opposed positions about a periphery (Col. 4, lines 53-56 and Figure 8, A single link 31 on the side, as shown, can be used or two links 31 with a link on each side of the wrist may also be used to provide additional support) of the analogous respective ring 34,27 (Figure 8, hand piece sleeve 27 forms a rings and strap 34 forms a ring).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the coupling support members of O’Keeffe, for the rigid coupling support members of Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension (Lindemann, Col. 3, lines 63-68).
Regarding claim 5, the combination of O’Keeffe in view of Lindemann discloses the invention as described above and further discloses (in Page 4/27, Paragraphs 2-4, Page 5/27, Paragraph 1, Page 6/27, Paragraphs 1-2, Page 9/27, claim 5, and Figures 1, 4 of O’Keeffe; in Col. 2, line 35 and Figure 8 of Lindemann) wherein each ring of elastic material (O’Keeffe, Page 5/27, Paragraph 1, the consistency of the phalanx-gripping bands 1,2 should be flexible but non-distensible; O’Keeffe, Page 6/27, Paragraphs 1-2 and Figure 4, proximal and distal phalanx-gripping bands 2,1 are ring-structured, have an embedded silicone elastomer 24 on the volar skin side, have padding 15 which is made from elastic foamed polyurethane, and have Velcro hook straps 5,6 which is an elastic hook material) is molded around its respective pair (O’Keeffe, Page 6/27, Paragraphs 1-2 and Figures 1 and 4, padding 15 is molded around and embeds the springs 18 with the respective spring attachments) of rigid coupling support members (O’Keeffe, Page 9/27, claim 5, springs 18 are pivotally and removably attached on each side of the two said phalanx gripping bands 1,2. Springs attachments are as close to the axis of rotation of an interphalangeal joint; This spring attachment is an equivalent structure and provides an equivalent function to the pivot pin or joint of the coupling support member as defined by the 112f analysis above; Lindemann, Col. 2, line 35 and Figure 8, ball joints 30 and 32 connected to adjustable coupling spring link 31; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above).
Regarding claim 6, the combination of O’Keeffe in view of Lindemann discloses the invention as described above and further discloses (in Page 4/27, Paragraphs 2-4, Page 5/27, Paragraphs 1-3, Page 9/27, claim 5, and Figure 4 of O’Keeffe; in Col. 2, line 35 and Figure 8 of Lindemann) wherein the coupling 18 (O’Keeffe, Page 5/27, Paragraph 3, springs 18 arranged to repel/bias have been used to produce the ligament stretching force; This compression spring is an equivalent structure to the coupling being a compression spring as defined by the 112f analysis above) comprises: a first coupling member (O’Keeffe, Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2; O’Keeffe, Figure 4, first spring 18 located on left side of finger; This spring is an equivalent structure to a first coupling member as defined by the 112f analysis above) attached to respective rigid coupling support members (O’Keeffe, Page 9/27, claim 5, springs 18 are pivotally and removably attached on each side of the two said phalanx gripping bands 1,2. Springs attachments are as close to the axis of rotation of an interphalangeal joint; This spring attachment is an equivalent structure and provides an equivalent function to the pivot pin or joint of the coupling support member as defined by the 112f analysis above; Lindemann, Col. 2, line 35 and Figure 8, ball joints 30 and 32 connected to adjustable coupling spring link 31; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) of each of the proximal band 2 (O’Keeffe, Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 2) and the distal band 1 (O’Keeffe, Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 1); and a second coupling member (O’Keeffe, Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2; O’Keeffe, Figure 4, second spring 18 located on right side of finger; This spring is an equivalent structure to a second coupling member as defined by the 112f analysis above) attached to respective rigid coupling support members (O’Keeffe, Page 9/27, claim 5, springs 18 are pivotally and removably attached on each side of the two said phalanx gripping bands 1,2. Springs attachments are as close to the axis of rotation of an interphalangeal joint; This spring attachment is an equivalent structure and provides an equivalent function to the pivot pin or joint of the coupling support member as defined by the 112f analysis above; Lindemann, Col. 2, line 35 and Figure 8, ball joints 30 and 32 connected to adjustable coupling spring link 31; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) of each of the proximal band 2 and the distal band 1 (O’Keeffe, Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 1).
Regarding claim 7, the combination of O’Keeffe in view of Lindemann discloses the invention as described above and further discloses (in Page 4/27, Paragraphs 2-4, Page 5/27, Paragraphs 1-3, Page 9/27, claim 5, and Figure 4 of O’Keeffe; in Col. 2, line 35 and Figure of Lindemann) wherein each of the first and second coupling members (O’Keeffe, Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2; O’Keeffe, Figure 4, first and second springs 18 located on left and right side of finger; These springs are an equivalent structure to the first and second coupling members as defined by the 112f analysis above) is pivotably attached (O’Keeffe, Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2) to each of the respective rigid coupling support members (O’Keeffe, Page 9/27, claim 5, springs 18 are pivotally and removably attached on each side of the two said phalanx gripping bands 1,2. Springs attachments are as close to the axis of rotation of an interphalangeal joint; This spring attachment is an equivalent structure and provides an equivalent function to the pivot pin or joint of the coupling support member as defined by the 112f analysis above; Lindemann, Col. 2, line 35 and Figure 8, ball joints 30 and 32 connected to adjustable coupling spring link 31; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) of the proximal and distal bands 2,1 (O’Keeffe, Page 4/27, Paragraphs 2-4, flexible phalanx gripping bands 2,1). 
Regarding claim 8, the combination of O’Keeffe in view of Lindemann discloses the invention as described above and further discloses (in Page 4/27, Paragraphs 2-4, Page 5/27, Paragraphs 1-3, Page 9/27, claim 5, and Figure 4 of O’Keeffe; in Col. 2, line 35 and Figure 8 of Lindemann) wherein each of the first and second coupling members (O’Keeffe, Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2; O’Keeffe, Figure 4, first and second springs 18 located on left and right side of finger; These springs are an equivalent structure to the first and second coupling members as defined by the 112f analysis above) is pivotably attached (O’Keeffe, Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2) to each of the respective rigid coupling support members (O’Keeffe, Page 9/27, claim 5, springs 18 are pivotally and removably attached on each side of the two said phalanx gripping bands 1,2. Springs attachments are as close to the axis of rotation of an interphalangeal joint; This spring attachment is an equivalent structure and provides an equivalent function to the pivot pin or joint of the coupling support member as defined by the 112f analysis above; Lindemann, Col. 2, line 35 and Figure 8, ball joints 30 and 32 connected to adjustable coupling spring link 31; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) by a joint 30,32 (Lindemann, Col. 2, line 35 and Figure 8, ball joints 30 and 32 connected to adjustable coupling spring link 31) permitting relative rotation about a single axis (O’Keeffe, Page 9/27, claim 5, springs 18 are pivotally attached on each side of the two said phalanx gripping bands 1,2, which is given by a rotation about the axis perpendicular to the axis of elongation of the springs 18; Lindemann, Figure 8, ball joints 30,32 permit relative rotation about a single axis that is perpendicular to the axis of elongation of the coupling spring link 31).
Regarding claim 10, the combination of O’Keeffe in view of Lindemann discloses the invention as described above and further discloses (in Page 4/27, Paragraphs 2-4, Page 5/27, Paragraphs 1-3, Page 9/27, claim 5, and Figure 4 of O’Keeffe) wherein each of the first and second coupling members (O’Keeffe, Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2; O’Keeffe, Figure 4, first and second springs 18 located on left and right side of finger; These springs are an equivalent structure to the first and second coupling members as defined by the 112f analysis above) comprises a compressible coil spring 18 (Page 9/27, Claim 5, compressible coil spring 18).
Regarding claim 25, O’Keeffe discloses the invention as described above and further discloses (Page 4/27, Paragraphs 2-4; Page 5/27, Paragraphs 1-3; Page 6/27, Paragraphs 1-2; Figure 4) wherein each of the proximal band 2 and the distal band 1 comprises: a respective ring of elastic material (Page 5/27, Paragraph 1, the consistency of the phalanx-gripping bands 1,2 should be flexible but non-distensible; Page 6/27, Paragraphs 1-2 and Figure 4, proximal and distal phalanx-gripping bands 2,1 are ring-structured, have an embedded silicone elastomer 24 on the volar skin side, have padding 15 which is made from elastic foamed polyurethane, and have Velcro hook straps 5,6 which is an elastic hook material) supporting a pair of coupling support members (Page 9/27, claim 5, springs 18 are pivotally and removably attached on each side of the two said phalanx gripping bands 1,2. Springs attachments are as close to the axis of rotation of an interphalangeal joint; This spring attachment is an equivalent structure and provides an equivalent function to the pivot pin or joint of the coupling support member as defined by the 112f analysis above) disposed at diametrically opposed positions about a periphery of the respective ring (Page 5/27, Paragraphs 2-3, springs 18 repel/bias the two phalanx-gripping bands 1,2 away from each other when the finger is flexed, which is due to a linear movement along an axis of elongation of the bands 1,2 along a collateral ligament. The springs located at the intersegmental volar skin crease 17 on the side of the finger; Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2; Figure 4, springs 18 are positioned diametrically opposed from each other within the ring structure of the phalanx-gripping bands 1,2). 
However, O’Keeffe fails to explicitly disclose a pair of rigid coupling support members disposed at diametrically opposed positions about a periphery of the respective ring.
Lindemann teaches (Col. 2, line 35; Col. 3, lines 59, 63-68; Col. 4, lines 10, 53-56; Figure 8) an analogous proximal band 34 (Col. 4, line 10 and Figure 8, strap 34) and analogous distal band 27 (Col. 3, line 59 and Figure 8, hand piece sleeve 27) comprising a pair of rigid analogous coupling support 30,32 (Col. 2, line 35 and Figure 8, ball joints 30 and 32 connected to adjustable coupling spring link 31; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) disposed at diametrically opposed positions about a periphery (Col. 4, lines 53-56 and Figure 8, A single link 31 on the side, as shown, can be used or two links 31 with a link on each side of the wrist may also be used to provide additional support) of the analogous respective ring 34,27 (Figure 8, hand piece sleeve 27 forms a rings and strap 34 forms a ring).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the coupling support members of O’Keeffe, for the rigid coupling support members of Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension (Lindemann, Col. 3, lines 63-68).
Regarding claim 26, the combination of O’Keeffe in view of Lindemann discloses the invention as described above and further discloses (in Page 4/27, Paragraphs 2-4, Page 5/27, Paragraph 1, Page 6/27, Paragraphs 1-2, Page 9/27, claim 5, and Figures 1, 4 of O’Keeffe; in Col. 2, line 35 and Figure 8 of Lindemann) wherein each ring of elastic material (O’Keeffe, Page 5/27, Paragraph 1, the consistency of the phalanx-gripping bands 1,2 should be flexible but non-distensible; O’Keeffe, Page 6/27, Paragraphs 1-2 and Figure 4, proximal and distal phalanx-gripping bands 2,1 are ring-structured, have an embedded silicone elastomer 24 on the volar skin side, have padding 15 which is made from elastic foamed polyurethane, and have Velcro hook straps 5,6 which is an elastic hook material) is molded around its respective pair (O’Keeffe, Page 6/27, Paragraphs 1-2 and Figures 1 and 4, padding 15 is molded around and embeds the springs 18 with the respective spring attachments) of rigid coupling support members (O’Keeffe, Page 9/27, claim 5, springs 18 are pivotally and removably attached on each side of the two said phalanx gripping bands 1,2. Springs attachments are as close to the axis of rotation of an interphalangeal joint; This spring attachment is an equivalent structure and provides an equivalent function to the pivot pin or joint of the coupling support member as defined by the 112f analysis above; Lindemann, Col. 2, line 35 and Figure 8, ball joints 30 and 32 connected to adjustable coupling spring link 31; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above).
Regarding claim 27, the combination of O’Keeffe in view of Lindemann discloses the invention as described above and further discloses (in Page 4/27, Paragraphs 2-4, Page 5/27, Paragraphs 1-3, Page 9/27, claim 5, and Figure 4 of O’Keeffe; in Col. 2, line 35 and Figure 8 of Lindemann) wherein the coupling 18 (O’Keeffe, Page 5/27, Paragraph 3, springs 18 arranged to repel/bias have been used to produce the ligament stretching force; This compression spring is an equivalent structure to the coupling being a compression spring as defined by the 112f analysis above) comprises: a first coupling member (O’Keeffe, Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2; O’Keeffe, Figure 4, first spring 18 located on left side of finger; This spring is an equivalent structure to a first coupling member as defined by the 112f analysis above) attached to respective rigid coupling support members (O’Keeffe, Page 9/27, claim 5, springs 18 are pivotally and removably attached on each side of the two said phalanx gripping bands 1,2. Springs attachments are as close to the axis of rotation of an interphalangeal joint; This spring attachment is an equivalent structure and provides an equivalent function to the pivot pin or joint of the coupling support member as defined by the 112f analysis above; Lindemann, Col. 2, line 35 and Figure 8, ball joints 30 and 32 connected to adjustable coupling spring link 31; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) of each of the proximal band 2 (O’Keeffe, Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 2) and the distal band 1 (O’Keeffe, Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 1); and a second coupling member (O’Keeffe, Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2; O’Keeffe, Figure 4, second spring 18 located on right side of finger; This spring is an equivalent structure to a second coupling member as defined by the 112f analysis above) attached to respective rigid coupling support members (O’Keeffe, Page 9/27, claim 5, springs 18 are pivotally and removably attached on each side of the two said phalanx gripping bands 1,2. Springs attachments are as close to the axis of rotation of an interphalangeal joint; This spring attachment is an equivalent structure and provides an equivalent function to the pivot pin or joint of the coupling support member as defined by the 112f analysis above; Lindemann, Col. 2, line 35 and Figure 8, ball joints 30 and 32 connected to adjustable coupling spring link 31; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) of each of the proximal band 2 and the distal band 1 (O’Keeffe, Page 4/27, Paragraphs 2-4, flexible phalanx gripping band 1).
Regarding claim 28, the combination of O’Keeffe in view of Lindemann discloses the invention as described above and further discloses (in Page 4/27, Paragraphs 2-4, Page 5/27, Paragraphs 1-3, Page 9/27, claim 5, and Figure 4 of O’Keeffe; in Col. 2, line 35 and Figure of Lindemann) wherein each of the first and second coupling members (O’Keeffe, Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2; O’Keeffe, Figure 4, first and second springs 18 located on left and right side of finger; These springs are an equivalent structure to the first and second coupling members as defined by the 112f analysis above) is pivotably attached (O’Keeffe, Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2) to each of the respective rigid coupling support members (O’Keeffe, Page 9/27, claim 5, springs 18 are pivotally and removably attached on each side of the two said phalanx gripping bands 1,2. Springs attachments are as close to the axis of rotation of an interphalangeal joint; This spring attachment is an equivalent structure and provides an equivalent function to the pivot pin or joint of the coupling support member as defined by the 112f analysis above; Lindemann, Col. 2, line 35 and Figure 8, ball joints 30 and 32 connected to adjustable coupling spring link 31; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) of the proximal and distal bands 2,1 (O’Keeffe, Page 4/27, Paragraphs 2-4, flexible phalanx gripping bands 2,1). 
Regarding claim 29, the combination of O’Keeffe in view of Lindemann discloses the invention as described above and further discloses (in Page 4/27, Paragraphs 2-4, Page 5/27, Paragraphs 1-3, Page 9/27, claim 5, and Figure 4 of O’Keeffe; in Col. 2, line 35 and Figure 8 of Lindemann) wherein each of the first and second coupling members (O’Keeffe, Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2; O’Keeffe, Figure 4, first and second springs 18 located on left and right side of finger; These springs are an equivalent structure to the first and second coupling members as defined by the 112f analysis above) is pivotably attached (O’Keeffe, Page 9/27, Claim 5, biasing the two phalanx-gripping bands 1,2 apart consists of two compressed springs 18 that are pivotally and removably attached on each of the two phalanx-gripping bands 1,2) to each of the respective rigid coupling support members (O’Keeffe, Page 9/27, claim 5, springs 18 are pivotally and removably attached on each side of the two said phalanx gripping bands 1,2. Springs attachments are as close to the axis of rotation of an interphalangeal joint; This spring attachment is an equivalent structure and provides an equivalent function to the pivot pin or joint of the coupling support member as defined by the 112f analysis above; Lindemann, Col. 2, line 35 and Figure 8, ball joints 30 and 32 connected to adjustable coupling spring link 31; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) by a joint 30,32 (Lindemann, Col. 2, line 35 and Figure 8, ball joints 30 and 32 connected to adjustable coupling spring link 31) permitting  about a single axis (O’Keeffe, Page 9/27, claim 5, springs 18 are pivotally attached on each side of the two said phalanx gripping bands 1,2, which is given by a rotation about the axis perpendicular to the axis of elongation of the springs 18; Lindemann, Figure 8, ball joints 30,32 permit relative rotation about a single axis that is perpendicular to the axis of elongation of the coupling spring link 31).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786